227 U.S. 633 (1913)
MARRONE
v.
WASHINGTON JOCKEY CLUB.
No. 59.
Supreme Court of United States.
Argued February 28, 1913.
Decided March 10, 1913.
ERROR TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
Mr. Lorenzo A. Bailey, with whom Mr. George A. Prevost was on the brief, for plaintiff in error.
Mr. Charles L. Frailey with whom Mr. A.S. Worthington, was on the brief, for defendants in error.
*635 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action of trespass for forcibly preventing the plaintiff from entering the Bennings Race Track in this District after he had bought a ticket of admission, and for *636 doing the same thing, or turning him out, on the following day just after he had dropped his ticket into the box. There was also a count charging that the defendants conspired to destroy the plaintiff's reputation and that they excluded him on the charge of having `doped' or drugged a horse entered by him for a race a few days before, in pursuance of such conspiracy. But as no evidence of a conspiracy was introduced and as no more force was used than was necessary to prevent the plaintiff from entering upon the race track, the argument hardly went beyond an attempt to overthrow the rule commonly accepted in this country from the English cases, and adopted below, that such tickets do not create a right in rem. 35 App. D.C. 82. Wood v. Leadbitter, 13 M. & W. 838. McCrea v. Marsh, 12 Gray, 211. Johnson v. Wilkinson, 139 Massachusetts, 3. Horney v. Nixon, 213 Pa. St. 20. Meisner v. Detroit, Belle Isle & Windsor Ferry Co., 154 Michigan, 545. W.W.V. Co. v. Black, 75 S.E. Rep. 82, 85. Shubert v. Nixon Amusement Co., 83 Atl. Rep. 369. Taylor v. Cohn, 47 Oregon, 538, 540. People v. Flynn, 114 App. Div. 578, 189 N.Y. 180.
We see no reason for declining to follow the commonly accepted rule. The fact that the purchase of the ticket made a contract is not enough. A contract binds the person of the maker but does not create an interest in the property that it may concern, unless it also operates as a conveyance. The ticket was not a conveyance of an interest in the race track, not only because it was not under seal but because by common understanding it did not purport to have that effect. There would be obvious inconveniences if it were construed otherwise. But if it did not create such an interest, that is to say, a right in rem valid against the landowner and third persons, the holder had no right to enforce specific performance by self-help. His only right was to sue upon the contract for the breach. It is true that if the contract were incidental to a *637 right of property either in the land or in goods upon the land, there might be an irrevocable right of entry, but when the contract stands by itself it must be either a conveyance or a license subject to be revoked.
Judgment affirmed.